
	

115 S1721 IS: Mothers of Military Service Leave Act 
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1721
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Udall (for himself, Mr. Rounds, Mr. Boozman, Mrs. Murray, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend titles 10 and 37, United States Code, to provide compensation and credit for retired pay
			 purposes for maternity leave taken by members of
			 the reserve components, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Mothers of Military Service Leave Act  or MOMS Leave Act.
		2.Compensation and credit for retired pay purposes for maternity leave taken by members of the
			 reserve components
 (a)CompensationSection 206(a) of title 37, United States Code, is amended— (1)in paragraph (2), by striking or at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; or; and (3)by adding the end the following new paragraph:
					
 (4)for each of 6 days in connection with the taking by the member of a period of maternity leave.. (b)Credit for retired pay purposes (1)In generalThe period of maternity leave taken by a member of the reserve components of the Armed Forces in connection with the birth of a child shall count toward the member's entitlement to retired pay, and in connection with the years of service used in computing retired pay, under chapter 1223 of title 10, United States Code, as 12 points.
 (2)Separate credit for each period of leaveSeparate crediting of points shall accrue to a member pursuant to this subsection for each period of maternity leave taken by the member in connection with a childbirth event.
 (3)When creditedPoints credited a member for a period of maternity leave pursuant to this subsection shall be credited in the year in which the period of maternity leave concerned commences.
 (4)Contribution of leave toward entitlement to retired paySection 12732(a)(2) of title 10, United States Code, is amended by inserting after subparagraph (E) the following new subparagraph:
					
 (F)Points at the rate of 12 a year for the taking of maternity leave..
 (5)Computation of years of service for retired paySection 12733 of such title is amended— (A)by redesignating paragraph (5) as paragraph (6); and
 (B)by inserting after paragraph (4) the following new paragraph (5):  (5)One day for each point credited to the person under subparagraph (F) of section 12732(a)(2) of this title..
 (c)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to periods of maternity leave that commence on or after that date.
			
